46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. BIGHAM, Jr., Petitioner,v.COMMODITY FUTURES TRADING COMMISSION, Respondent.
No. 93-1464.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1994.Decided:  Jan. 19, 1995.

Robert W. Bigham, Jr., Petitioner Pro Se.  Jay Lawrence Witkin, Glynn L. Mays, COMMODITY FUTURES TRADING COMMISSION, Washington, DC, for Respondent.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Robert W. Bigham, Jr., seeks review of the Commodity Futures Trading Commission's decision and order imposing a $100 fine and revoking Bigham's registration with the Commission to solicit or accept customer orders for futures trading.  Our review of the record discloses that the Commission's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we deny Bigham's petition for review.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.



*
 We grant the Commission's motion to strike two affidavits Bigham sought to include with his petition for review.  These documents were not part of the administrative record and Bigham failed to show that the information in the affidavits would not have been discovered with due diligence during the administrative proceed ings.  Cf. United States v. Elias, 921 F.2d 870, 874 (9th Cir.1990);  Boryan v. United States, 884 F.2d 767, 771 (4th Cir.1989)